DETAILED ACTION

Election/Restrictions
Claims 6-8, 10-19, and 23-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 20-22, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-III as set forth in the Office action mailed on 04/19/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 03/28/2022, the Examiner rejected Claims 10-19 and 23-24 on the grounds of 35 USC 103 (Lee, Choi, Tsai, Withers) and §112(b).
In regards to the amendments to 10-12, 14, 18, and 24, the previous §112(b) rejections directed to the claims are withdrawn. 
The amended claims of the instant application are directed to a product formed by the process of: a) heating a substrate to a temperature of from 200 to 350 degrees C in a vacuum chamber, b) introducing into said chamber gases comprising the elements of boron, hydrogen, silicon, and optionally oxygen; c) forming a film on said substrate from such gases by chemical vapor deposition; wherein the film is a picocrystalline boron solid comprising boron, silicon, hydrogen and optionally oxygen; and wherein boron is present in the film at a higher atomic concentration than the other elements.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to a product formed by the process of: a) heating a substrate to a temperature of from 200 to 350 degrees C in a vacuum chamber, b) introducing into said chamber gases comprising the elements of boron, hydrogen, silicon, and optionally oxygen; c) forming a film on said substrate from such gases by chemical vapor deposition; wherein the film is a picocrystalline boron solid comprising boron, silicon, hydrogen and optionally oxygen; and wherein boron is present in the film at a higher atomic concentration than the other elements.
In regards to Applicant’s Arguments filed on 06/24/2022, Applicant argues the prior art does not disclose the limitations as set forth in the claims as presently amended, and in particular, that Lee does not disclose the formation of the boron-containing compound with the limitations as set forth in the amended claims that the resulting product has a higher atomic ratio of boron as compared to other elements, wherein the film is a picocrystalline borane solid via CVD (Applicant’s Arguments, Pages 6-7).  Applicant further argues that the claims are not obvious over the reference of Tsai, which relates to and repeatedly discusses the products being amorphous materials, and also utilizes a glow discharge plasma deposition process to form the resulting amorphous composition such that one of ordinary skill in the art would not have found it obvious that the product of Tsai would have the same structural characteristics as the product as instantly claimed (Applicant’s Arguments, Page 7).  Additionally, Applicant argues that the claims as presented are not obvious over the reference of Withers, which discloses a wire with boron silicide, which only contains boron and silicon, such that Withers does not disclose or suggest the creation of a film that contains any hydrogen as claimed (Applicant’s Arguments, Page 8).
In regards to Applicant’s Arguments, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance.  In particular, as argued by the Applicant, regarding the reference of Lee, the claims as amended currently introduce the limitations of the product has a higher atomic ratio of boron as compared to other elements, wherein the film is a picocrystalline borane solid via CVD; Lee teaches a product that would necessarily have a higher concentration of hydrogen and silicon due to the formula as disclosed by Lee, and the method of utilizing silaborane into silicon.  Additionally, as noted by the Applicant, the process of Lee utilizes an ionization process, which would not necessarily result in a product with the same structure as that of the instant application.
In regards to the reference of Tsai, as argued by the Applicant, Tsai repeatedly refers to the films as amorphous, which do not correspond to a picocrystalline borane solid as presented in the claims as amended; furthermore, as evidenced by the sharp x-ray diffraction peak of the instant application (Figure 8, ¶104), one of ordinary skill in the art would recognize that the amorphous product of Tsai would not exhibit such features due to lack of a crystal structure.  Additionally, Tsai teaches the process of glow discharge plasma deposition, which is not the same process utilized as that of the instant application of CVD.
Finally, regarding the reference of Withers, as argued by the Applicant, the disclose of Withers involves a wire coated with a boron silicide, which does not contain hydrogen as recited in the instant claims as amended.
Therefore, Applicant has met its burden in showing that the prior art as applied is not prima facie obvious over the limitations of the claims as instantly amended; therefore, Applicant’s argument is persuasive.
Furthermore, it is noted that Japanese Patent Application No. JP 2019-438861, in the same patent family as the instant invention, received a Decision to Grant a Patent on 04/19/2022 by the Japanese Patent Office, and that Korean Patent Application No. KR 2019-7018946 received a Written Decision on Registration on 12/22/2021 by the Korean Patent Office.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784

/Daniel J. Schleis/Primary Examiner, Art Unit 1784